Citation Nr: 1536312	
Decision Date: 08/25/15    Archive Date: 08/31/15

DOCKET NO.  13-28 195	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a musculoskeletal disability of the right foot, to include scarring as a result of shell fragment wounds.  

2.  Entitlement to service connection for a musculoskeletal disability of the left foot, to include scarring as a result of shell fragment wounds.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel


INTRODUCTION

The Veteran had active service in the United States Army from October 1967 to October 1969, to include duty in Vietnam.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The Veteran appeared at a Videoconference hearing in May 2015.  A transcript is of record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran served in Vietnam and was wounded in action.  He contends that shell fragmentation to the lower extremities caused him to develop some form of musculoskeletal disabilities in the feet.  The Veteran stated that he was told in service that he would eventually develop chronic pain in the feet as due to exposure to these missile fragments during his active service.  In filing his claim, he has alleged that he had varying levels of pain from service to the present, and that he regularly experiences more consistent pain at the present time.  

The claims were denied on the basis of no current disability being present.  No examination was afforded in concert with the claims, with the RO noting that a March 2009 VA podiatry report was negative for a finding of scar tissue in the feet.  

It is noted that the RO, in issuing both the rating decision and the statement of the case, considered the claim as only being for scar tissue in the bilateral feet.  The U.S. Court of Appeals for Veterans Claims (Court) has stated that when a claim is filed before VA, it is a claim for noted symptoms as opposed to any one particular pathology or diagnostic entity.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  In this regard, the Veteran has posited argument subsequent to the initial filing of his claim in which he relates pain as being the symptom in his feet without specific attribution to scarring as the cause.  He does maintain that exposure to shell fragment wounds has caused his feet pain, and has specifically alleged that this pain pre-dates his assessment with diabetic neuropathy in the lower extremities (something for which service connection has already been established).  Of note, the Veteran has submitted a radiographic report of May 2015, and the bilateral lower extremities were found to contain residual shrapnel fragments in the distal tibias (legs).  Additionally, in the feet specifically, bilateral plantar surface calcaneal spurs were noted, as well as right midfoot degenerative changes.  No shrapnel retained fragments were expressly found in the feet.  

In the Veteran's hearing before the undersigned, he clarified that his pain was experienced in the rearfoot in close proximity to the lower leg and ankle.  He further went on to state that most assessments regarding his feet have been in regard to neurological impairment; however, he maintained that he has experienced orthopedic disabilities since the exposure to the shell fragments (and associated trauma) during his Vietnam service.  

There is evidence of current bilateral feet disabilities outside of the service-connected peripheral neuropathy, and given the Veteran's combat wounds and evidence of residual shell fragments in the lower legs, there is certainly evidence that the Veteran experienced a trauma to his lower extremities while in active service.  There has not, as of yet, been an examination in which the potential in-service etiology of orthopedic disabilities of the feet, to include the rearfoot portions located proximate to the tibias affected by retained fragments, has been addressed.  As there is evidence of current disability and of an in-service event which could, at least potentially, be indicative of a nexus between service and the current pathology, the jurisprudential duty to afford an examination is triggered.  McLendon v. Nicholson, 20 Vet. App. 79, 84 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a comprehensive VA podiatry or orthopedic examination (preferably with a Doctor of Medicine or Doctor of Podiatric Medicine) for the purposes of determining the etiology of any current musculoskeletal disabilities in the bilateral feet.  In this regard, the examiner is asked if it is at least as likely as not (50 percent probability or greater) that any currently present orthopedic/muscular scarring disabilities (i.e. outside of service-connected peripheral neuropathies) in the feet, to include arthritis, scarring, and/or spurring, were caused by any event or incident of active service, to include as a result of exposure to shell fragments retained in combat service.  

Any opinions offered in the context of the VA examination must be accompanied by rationales.  Conclusory opinions are not acceptable and will require remand for remedial development.  

2.  Following the above-directed development, re-adjudicate the claims for service connection.  Should the claims remain denied, issue an appropriate supplemental statement of the case (SSOC) and forward the claims to the Board for adjudication.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MATTHEW D. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




